ORI             AL                                        09/15/2020


            IN THE SUPREME COURT OF THE,STATE OF MONTANA
                                                                                       Case Number: PR 20-0004


                                        PR 20-0004




IN RE THE PETITION OF
                                                                    ORDER
NICHOLAS ORLANDO ZOTTI
                                                                       FILED

                                                                           SEP 1 5 2020
                                                                        Bowen Greenwood
                                                                      Clerk of Supreme Court

       Nicholas Orlando Zotti has petitioned this Court for admissionV;IClim
                                                                           v2nsTantils in
the State Bar of Montana after having been on inactive status since April 2019.
      IT IS ORDERED that upon payment of the appropriate fees to the State Bar of
Montana, Petitioner shall be admitted to the active practice of law in the state of
Montana.
      IT IS FURTHER ORDERED that, within six rnonths of the date of this Order,
Petitioner shall submit to the Board of Continuing Legal Education, P.O. Box 577,
Helena, MT 59624, proof of attendance at fifteen hours of approved Continuing Legal
Education to be credited to the tirne Petitioner was on inactive status.
       The Clerk is directed to provide copies of this Order to Petitioner and to the State
Bar of Montana.
       DATED this 15th day of Septernber, 2020.

                                                  For the Court,



                                                  By
                                                                   Chief Justice